This cause is a companion case to cause No. 24719, J.O. Cales and *Page 321 
A.D. Krow v. Jeff Smith, Guardian of John Smith, an Incompetent, and Nannie J. Smith, this day filed,180 Okla. 320, 69 P.2d 390, and the facts herein are identical with the facts in that case.
The two cases were tried and briefed together, but separate records and appeals were filed. Therefore, the judgment and order disposing of that case is hereby adopted in this case, and the judgment of the district court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, BUSBY, and CORN, JJ., concur. GIBSON, J., dissents. WELCH, J., absent. HURST, J., not participating.